                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LILLIAN HENTZ                                     :          CIVIL ACTION
                                                   :
    v.                                             :          No. 19-2007
                                                   :
 ALLSTATE PROPERTY AND                             :
 CASUALTY INSURANCE COMPANY                        :

                                             ORDER

         AND NOW, this 31st day of January, 2020, upon consideration of Defendant Allstate

Property and Casualty Insurance Company’s Motion for Summary Judgment, Plaintiff Lillian

Hentz’s opposition, and Allstate’s reply, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 12) is GRANTED in part and DENIED in

part as follows:

        The Motion is granted on Hentz’s bad faith claim. Judgment is entered in favor of Allstate

         on Count II of the Complaint.

        The Motion is denied on Hentz’s breach of contract claim.


                                                   BY THE COURT:


                                                   /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.
